      Case 1:19-cv-00977-ADA Document 178 Filed 07/28/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

VLSI TECHNOLOGY LLC,

                Plaintiff,                Lead case: 1:19-cv-977-ADA

     v.                                   (Consolidated with Nos. 6:19-cv-254-
                                          ADA, 6:19-cv-255-ADA, 6:19-cv-256-
INTEL CORPORATION,                        ADA)

                Defendant.




               UNOPPOSED MOTION FOR LEAVE TO AMEND
                INTEL’S FINAL INVALIDITY CONTENTIONS
         Case 1:19-cv-00977-ADA Document 178 Filed 07/28/20 Page 2 of 4




  I.    INTRODUCTION

        Intel Corporation (“Intel”) seeks leave to amend its final invalidity contentions directed to

U.S. Patent No. 7,793,025 (“the ’025 patent”). Intel contends that these amendments—to which

VLSI Technology LLC (“VLSI”) has consented—address VLSI’s allegation that the ’025 patent is

entitled to a priority date earlier than its filing date. Intel contends that it served these amended

invalidity contentions promptly, and that Intel would be prejudiced if these amendments were not

allowed. Accordingly, Intel contends that this unopposed motion should be granted. VLSI does not

oppose the order sought by this motion.

 II.    BACKGROUND

        Intel served its final invalidity contentions directed to the ’025 patent on January 31, 2020.

Intel contends that, at that time, VLSI had not alleged that the ’025 patent was entitled to a priority

date earlier than its filing date. On March 18, 2020, VLSI produced documents that, according to

VLSI, show that the ’025 patent is entitled to a significantly earlier priority date, and VLSI amended

its interrogatory responses to reflect that contention.

        On June 19, 2020, Intel served VLSI with proposed amendments to Intel’s invalidity

contentions in response. After correspondence between the parties and negotiations regarding the

scope of the amendments, VLSI confirmed on July 18, 2020 that it does not oppose the amendments

to which the parties agreed.

III.    ARGUMENT

        Intel contends that allowing Intel to amend its invalidity contentions would cause no

undue prejudice to VLSI. However, Intel also contends there would be substantial prejudice to

Intel if its amendments were denied because Intel would be left without a full opportunity to




                                                   -1-

                        MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
         Case 1:19-cv-00977-ADA Document 178 Filed 07/28/20 Page 3 of 4




tailor its invalidity positions to VLSI’s allegation that the ’025 patent is entitled to a priority date

significantly earlier than its filing date.

        Intel contends that it was diligent in identifying new evidence to support its amended

contentions and informing VLSI of its intent to amend its contentions. Intel contends that

granting Intel leave to serve these amended final invalidity contentions would not delay any

deadline in this case. Accordingly, this unopposed motion should be granted.

IV.     CONCLUSION

        Intel respectfully requests that the Court grant this unopposed motion and thereby grant Intel

leave to amend its invalidity contentions.

Dated: July 28, 2020                                Respectfully submitted,

                                                    /s/ Stephen Ravel
OF COUNSEL:                                         J. Stephen Ravel
                                                    Texas State Bar No. 16584975
William F. Lee (Pro Hac Vice)                       KELLY HART & HALLMAN LLP
Louis W. Tompros (Pro Hac Vice)                     303 Colorado, Suite 2000
Kate Saxton (Pro Hac Vice)                          Austin, Texas 78701
WILMER CUTLER PICKERING HALE                        Tel: (512) 495-6429
 & DORR LLP                                         Email: steve.ravel@kellyhart.com
60 State Street
Boston, Massachusetts 02109                         James E. Wren
Tel: (617) 526-6000                                 Texas State Bar No. 22018200
Email: william.lee@wilmerhale.com                   1 Bear Place, Unit 97288
Email: louis.tompros@wilmerhale.com                 Waco, Texas 76798
Email: kate.saxton@wilmerhale.com                   Tel: (254) 710-7670
                                                    Email: james.wren@baylor.edu
Gregory H. Lantier (Pro Hac Vice)
Amanda L. Major (Pro Hac Vice)                      Sven Stricker
WILMER CUTLER PICKERING HALE                        Texas State Bar No. 24110418
 & DORR LLP                                         KELLY HART & HALLMAN LLP
1875 Pennsylvania Avenue                            303 Colorado, Suite 2000
Washington DC 20006                                 Austin, Texas 78701
Tel: (202) 663-6000                                 Tel: (512) 495-6464
Email: gregory.lantier@wilmerhale.com               Email: sven.stricker@kellyhart.com
Email: amanda.major@wilmerhale.com
                                                    Attorneys for Intel Corporation



                                                  -2-

                        MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
           Case 1:19-cv-00977-ADA Document 178 Filed 07/28/20 Page 4 of 4




                               CERTIFICATE OF CONFERENCE

          The parties conferred on July 24, 2020, and Plaintiff does not oppose the relief sought
herein.


                                                   /s/ Stephen Ravel
                                                   J. Stephen Ravel




                                  CERTIFICATE OF SERVICE

          I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of the foregoing document via the Court’s CM/ECF system

per Local Civil Rule CV-5 on July 28, 2020.



                                                   /s/ Stephen Ravel
                                                   J. Stephen Ravel




                                                  -3-

                        MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
